                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICKY BELL,

                Plaintiff,

        v.                                               Case No. 3:17-cv-01301-JPG-RJD

 WEXFORD HEALTH SOURCES INC and
 RALPH JOHNNIE,

                Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Ricky Bell—a prisoner at Centralia Correctional Center—broke his tooth when he

chomped down on some ice. A prison dentist removed the tooth nine days later, but Bell says that

medical staff should have given him Tylenol or some other type of pain medication while he was

waiting on the extraction. He also alleges that his pain was so bad that he could not eat or drink.

For that, Bell sued the prison doctor and the doctor’s employer for a violation of the Eighth

Amendment’s Cruel and Unusual Punishment Clause.

       The problem for Bell, however, is he says that all he needed was a simple over-the-counter

medication like Tylenol: available for purchase at the prison commissary. (ECF No. 56-1, 55:7–

15.) First, a need for over-the-counter medicine like that is not enough to put a prison official on

notice that the requester is suffering from a serious medical need under Eighth Amendment

standards. Olson v. Morgan, 750 F.3d 708, 713–14 (7th Cir. 2014). Second, the prison commissary

records in this case show that Bell did not attempt to buy Tylenol from the commissary during the

week in question—but he did spend $74.71 on Coke products, atomic fireballs, pickles, cheese

spread, meats, donut sticks, tea bags, chips, coffee, sweet sprinkles, assorted candy bars, dryer



                                                 1
sheets, a bath towel, jogging shorts, soap, and a disposable razor. (ECF No. 56–4 at pp. 1, 3–4.)

For those reasons, Magistrate Judge Daly issued a Report and Recommendation pursuant to

Federal Rule of Civil Procedure 72(b)(3) advising this Court to grant the defendants’ motion for

summary judgment. (ECF No. 73.) Bell filed an objection—triggering a de novo review from this

Court, Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)—but for the reasons above,

Bell’s objection does not withstand scrutiny. The Court accordingly:

   •   ADOPTS the Report and Recommendation in its entirety (ECF No. 73);

   •   GRANTS the defendants’ motion for summary judgment (ECF No. 68);

   •   DENIES the plaintiff’s motion for summary judgment (ECF No. 47); and

   •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JULY 11, 2019
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE




                                               2
